Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2021.
Applicant’s election without traverse of Group I, Claims 1-19 in the reply filed on October 4, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling mechanism” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, the limitation “coupling mechanism” is defined as “The coupling mechanism may, for example, be a screw coupling, a snap fit coupling, a push fit coupling or a friction fit coupling or the like.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See MPEP 2173.05.D, in paragraph 0049 of the specification it defines ”coupling mechanism” as the same as “or the like” which would render the claim indefinite. So Applicant clearly does not want the claim to be limited by said examples. The Examiner has been given an extremely broad definition in the specification as well as a list which the Applicant specifically disclosed as a non-exhaustive list. The Examiner, as a result, cannot properly construe the claim. The limitation “coupling mechanism” should have been rejected under 112(b) for clarification. Under the principle of compact prosecution, the Examiner interprets the limitation as a connection until clarification by the Applicant.
Claims 2-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deivasigamani et al. (US 2017/0050201 A1).
With regard to claim 1, Deivasigamani discloses a flow dispersion device (20) for use with an ablutionary fitting (2) having an outlet providing a water stream, the flow dispersion device comprising: a coupling mechanism (see 112b rejection above and Fig. 2 shows a connection) arranged to removably couple the flow dispersion device (20) to the ablutionary fitting such that, when coupled, the flow dispersion device is arranged to disperse the water stream into a water spray (Para. [0063]); and a data storage medium (“onboard memory of the shower head controller 4” Para. [0065, 0067]) arranged to store computer readable information defining one or more spray characteristics, wherein the data storage medium is readable by the ablutionary fitting (2) to control the water spray according to the one or more stored spray characteristics (Para. [0065, 0067, 0074]).
With regard to claim 2, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 1 above. Deivasigamani further discloses the data storage medium (memory of 4) is arranged to communicate with a reader provided on the ablutionary fitting (Fig. 1).
With regard to claim 3, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 2 above. Deivasigamani further discloses the data storage medium (memory of 4) is arranged to form a wireless connection with the reader (Para. [0065]).
With regard to claim 4, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 3 above. Deivasigamani further discloses the data storage medium (memory of 4) is positioned on the dispersion device such that the wireless connection is formed when the dispersion device is coupled to the ablutionary fitting (Para. [0065]).

With regard to claim 6, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 5 above. Deivasigamani further discloses the data storage medium comprises a near field communication (NFC) chip and is readable by an associated NFC reader provided on the ablutionary fitting (RFID Para. [0016]).
With regard to claim 7, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 6 above. Deivasigamani further discloses the NFC chip comprises a Radio Frequency Identification (RFID) tag (RFID Para. [0016]).
With regard to claim 8, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 5 above. Deivasigamani further discloses the data storage medium comprises a passive data storage device (memory of 4).
With regard to claim 9, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 2 above. Deivasigamani further discloses the data storage medium comprises a computer readable optical label (RFID tag) and the reader comprises an optical reader arranged to read the optical label (Para. [0016]).
With regard to claim 10, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 1 above. Deivasigamani further discloses the one or more spray characteristics each define one or more desired properties of the water spray to define a desired user experience (temperature).
With regard to claim 11, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 10 above. Deivasigamani further discloses the data storage medium is pre-loaded with one or more spray characteristics corresponding to a certain pre-defined user experience (Para. [0074]).

With regard to claim 13, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 1 above. Deivasigamani further discloses the one or more spray characteristics define properties of the water spray selected from the group consisting of: i) a temperature of at least part of the water making up the water spray; ii) a flow rate of at least part of the water making up the water spray; and iii) a spray pattern of at least part of the water spray (Para. [0074]).

With regard to claim 14, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 1 above. Deivasigamani further discloses the one or more spray characteristics define a time dependent change in a property of the water spray (Para. [0065, 0067, 0074]).
With regard to claim 15, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 14 above. Deivasigamani further discloses the one or more spray characteristics define a sequence of varying water spray properties such that combinations of any one or more of a water temperature, a water flow rate, or a spray pattern may be varied over time to create different user experiences (Para. [0065, 0067, 0074]).
With regard to claim 16, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 1 above. Deivasigamani further discloses the ablutionary fitting (2) comprises a controller (4) arranged to receive the one or more spray characteristics, the controller being in communication with one or more components of the ablutionary fitting operable to change the properties of the water spray  (Para. [0065, 0067, 0074]).

With regard to claim 18, the device of Deivasigamani discloses the invention as disclosed in the rejection of claim 1 above. Deivasigamani further discloses the ablutionary fitting (2) comprises a shower, and wherein the one or more spray characteristics define a shower experience (Para. [0065, 0067, 0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani.
With regard to claim 19, the device of Deivasigamani discloses the invention as disclosed in the rejection of claims 1-18 above. However, Deivasigamani is silent to disclose a plurality of flow dispersion devices.
It is noted by the Examiner that the prior art disclosed a flow dispersion device for use with an ablutionary fitting. Although the reference did not disclose a plurality of flow dispersion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.